944 F.2d 904
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Shirley M. HURLBURT, Plaintiff-Appellant,v.MORGAN WHITNEY TRADING GROUP, a California Corporation, SamCarter, Marty Allen, Thomas F. Edwards, Safrabank(California), a California Corporation, Curtis Publishing,Incorporated, Creative Minting Incorporated, a DelawareCorporation, Liberty Mint, a Utah Corporation;  Defendants-Appellees,Financial News Network, a California Corporation, Defendant.
No. 91-1494.
United States Court of Appeals, Sixth Circuit.
Sept. 12, 1991.

1
Before RALPH B. GUY, Jr., Circuit Judge, JOHN W. PECK, Senior Circuit Judge, and SILER, Chief District Judge.*

ORDER

2
This matter is before the court for the plaintiff's response to this court's order of May 22, 1991, directing the plaintiff to show cause why her appeal should not be dismissed for lack of jurisdiction.   The plaintiff responded on June 4, 1991, and indicated that she had filed a petition in the district court for certification pursuant to Rule 54(b), Fed.R.Civ.P.   On June 11, 1991, the district court entered an order denying the plaintiff's motion.   Absent certification for an interlocutory appeal under 28 U.S.C. 1292(b) or Rule 54(b), Fed.R.Civ.P., an order disposing of fewer than all parties or claims in an action is nonappealable.   William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).


3
It is therefore ORDERED that the plaintiff's appeal is dismissed sua sponte for lack of jurisdiction.   Rule 9(b)(1), Local Rules of the Sixth Circuit



*
 The Honorable Eugene E. Siler, Jr., Chief U.S. District Judge for the Eastern District of Kentucky, sitting by designation